Citation Nr: 0920665	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating 
for service-connected allergic rhinitis (also claimed as 
chronic sinusitis). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956, July 1956 to September 1960, and September 1968 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The October 2005 rating 
decision also granted the Veteran's claim of entitlement to 
service connection for allergic rhinitis and assigned the 
same an initial noncompensable disability rating, effective 
March 2, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

The Veteran underwent VA audiological evaluation in October 
2005.  At that time, the audiologist opined that the 
Veteran's current bilateral hearing loss and tinnitus are not 
related to acoustic trauma incurred in military service.  The 
Veteran, in his October 2006 Substantive Appeal, asserts that 
contrary to the examining official, the VA Clinic Audiologist 
opined that his hearing loss and tinnitus are due to service.  
Also in his Substantive Appeal, the Veteran reported that 
treatment continues at the Pensacola VA Outpatient Clinic.  
Upon review of the Veteran's claims file, however, only 
records of an x-ray examination of the Veteran's right fifth 
digit and dental treatment, both dated in September 2005, are 
associated with the claims file.  It is not entirely clear to 
the Board if there are remaining treatment records from the 
Pensacola VA Outpatient Clinic that are not associated with 
the Veteran's claims file.  Thus, on remand, the RO should 
contact the Veteran and clarify the dates upon which he was 
treated at the Pensacola VA Outpatient Clinic.  Specifically, 
the Veteran should be asked to clarify the date of the 
instance of treatment during which he asserts a VA 
audiologist opined that his current bilateral hearing loss 
and tinnitus are related to his period of service.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Also, the Board notes that the Veteran submitted record of 
private audiological evaluation dated in October 2006.  Such 
evaluation contains results of audiometric testing 
represented in graphical form.  The Board is unable to accept 
such interpretation in an effort to determine hearing acuity.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Thus, on remand the RO 
should ask a VA audiologist to provide an interpretation of 
the October 2006 audiogram, including a report of the pure 
tone thresholds.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
Veteran was last afforded a VA examination in September 2005, 
a new examination is in order so that the current severity of 
the Veteran's service-connected allergic rhinitis may be 
evaluated.  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and clarify the 
dates upon which he was treated at the 
Pensacola VA Outpatient Clinic in 
Pensacola, Florida.  Specifically, the 
Veteran should be asked to clarify the 
date of the instance of treatment 
during which he asserts a VA 
audiologist opined that his current 
bilateral hearing loss and tinnitus are 
related to his period of service.  
Associate all responses, including 
negative responses, from the Veteran 
with the claims file.

Obtain and associate with the claims 
file treatment records from the 
Pensacola VA Outpatient Clinic in 
Pensacola, Florida, for the time period 
specified by the Veteran.  In addition, 
obtain and associate with the claims 
file any medical records identified by 
the Veteran as providing a positive 
nexus opinion between the claimed 
hearing loss/tinnitus and his service.  
Associate all responses, including 
negative responses, with the claims 
file.

2.  Forward the Veteran's private 
October 2006 audiogram to a VA 
audiologist and request an 
interpretation of the audiogram, 
including a report of the pure tone 
thresholds.  

3.  Schedule the Veteran for VA 
examination to determine the current 
severity of his service-connected 
allergic rhinitis.  The examiner's 
report should include all current 
complaints, findings and diagnoses.  
The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated tests 
should be conducted.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been 
completed, the RO/AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, 
and for an initial compensable 
disability rating for service-connected 
allergic rhinitis, considering any 
additional evidence added to the 
record.  If the actions remain adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



